               Case 19-21621-AJC        Doc 4    Filed 08/29/19      Page 1 of 1




                                                Certificate Number: 03621-FLS-CC-033322931


                                                               03621-FLS-CC-033322931




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 29, 2019, at 12:59 o'clock PM EDT, Mary Z Mirian
received from Credit Card Management Services, Inc. d/b/a Debthelper.com, an
agency approved pursuant to 11 U.S.C. 111 to provide credit counseling in the
Southern District of Florida, an individual [or group] briefing that complied with
the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by telephone.




Date:   August 29, 2019                         By:      /s/Lashonda Collins


                                                Name: Lashonda Collins


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
